 1
 2
 3
 4
 5
 6
 7
 8
                            UNITED STATES DISTRICT COURT
 9
                         SOUTHERN DISTRICT OF CALIFORNIA
10
11
     KFX MEDICAL, LLC,                                   Case No.: 18-cv-01799-H-WVG
12
                                        Plaintiff,
13                                                       ORDER DENYING WITHOUT
     v.                                                  PREJUDICE DEFENDANTS’
14
     STRYKER CORPORATION,                                MOTION TO STAY PENDING
15                                                       INTER PARTES REVIEW
                                     Defendant.
16
                                                         [Doc. No. 28.]
17
18         On April 9, 2019, Defendants Stryker Corporation and Howmedica Osteonics Corp.
19   doing business as Stryker Orthopaedics filed a motion to stay the action pending inter
20   partes review of the patents-in-suit. (Doc. No. 28.) On April 29, 2019, Plaintiff KFx
21   Medical, LLC filed an opposition to Defendants’ motion to stay. (Doc. No. 34.) On May
22   6, 2019, Defendants filed their reply. (Doc. No. 36.) A hearing on the motion to stay is
23   currently scheduled for Monday, May 13, 2019 at 10:30 a.m. The Court, pursuant to its
24   discretion under Local Rule 7.1(d)(1), determines this matter is appropriate for resolution
25   without oral argument, submits the motion on the parties’ papers, and vacates the hearing.
26   For the reasons below, the Court denies Defendants’ motion to stay without prejudice.
27   ///
28   ///

                                                     1
                                                                               18-cv-01799-H-WVG
 1                                           Background
 2         On August 2, 2018, KFx filed a complaint for patent infringement against Stryker,
 3   alleging infringement of U.S. Patent Nos. 7,585,311 and 8,951,287.             (Doc. No. 1.)
 4   Specifically, Plaintiff alleges that Defendants have induced infringement of the patents-in-
 5   suit by providing instructions and teachings to the customers of their ReelX STT Knotless
 6   Anchor and related product for use in a double-row rotator cuff repair procedure. (Id. ¶¶
 7   31-44, 48, 58.) On September 27, 2018, Stryker filed an answer to KFx’s complaint and
 8   counterclaims. (Doc. No. 14.) On February 11, 2019, the Court issued a scheduling order
 9   in the action. (Doc. No. 26.)
10         On March 20, 2019, Stryker filed at the United States Patent and Trademark Office,
11   Patent Trial and Appeal Board a petition for inter partes review of the ’311 patent and a
12   petition for inter partes review of the ’287 patent. (Doc. No. 28-2, Handler Decl. Exs. A,
13   B.) By the present motion, Stryker moves for a stay of the action pending the PTAB’s
14   resolution of Stryker’s pending requests for inter partes review. (Doc. No. 28-1 at 1.)
15                                            Discussion
16   I.    Legal Standards for a Motion to Stay Pending IPR
17         “Courts have [the] inherent power to manage their dockets and stay proceedings,
18   including the authority to order a stay pending conclusion of a PTO reexamination.”
19   Ethicon, Inc. v. Quigg, 849 F.2d 1422, 1426-27 (Fed. Cir. 1988) (citing Landis v. N. Am.
20   Co., 299 U.S. 248, 254 (1936)); see also Clinton v. Jones, 520 U.S. 681, 706 (1997) (“The
21   District Court has broad discretion to stay proceedings as an incident to its power to control
22   its own docket.”). “There is no per se rule that patent cases should be stayed pending
23   [review], because such a rule would invite parties to unilaterally derail litigation.” Verinata
24   Health, Inc. v. Ariosa Diagnostics, Inc., No. C 12-05501 SI, 2014 WL 121640, at *2 (N.D.
25   Cal. Jan. 13, 2014); see Viskase Corp. v. Am. Nat’l Can Co., 261 F.3d 1316, 1328 (Fed.
26   Cir. 2001) (“The court is not required to stay judicial resolution in view of the
27   reexaminations.”). Instead, the decision to grant a stay is within the court’s discretion,
28   taking into account the totality of the circumstances. See Ethicon, 849 F.2d at 1426-27.

                                                    2
                                                                                   18-cv-01799-H-WVG
 1         In determining whether to grant a stay pending PTO review, district courts generally
 2   consider the following three factors: “‘(1) whether discovery is complete and whether a
 3   trial date has been set; (2) whether a stay will simplify the issues in question and trial of
 4   the case; and (3) whether a stay would unduly prejudice or present a clear tactical
 5   disadvantage to the nonmoving party.’” TAS Energy, Inc. v. San Diego Gas & Elec. Co.,
 6   No. 12CV2777-GPC BGS, 2014 WL 794215, at *3 (S.D. Cal. Feb. 26, 2014); accord
 7   Verinata, 2014 WL 121640, at *1; cf. The Leahy-Smith America Invents Act, § 18(b)(1),
 8   P.L. 112-29, 125 Stat. 284, 331 (setting out the same factors and adding a fourth to
 9   determine whether to stay litigation pending PTO review of covered business method
10   patents). “The proponent of a stay bears the burden of establishing its need.” Clinton, 520
11   U.S. at 708.
12   II.   Analysis
13         After considering all of the relevant factors, the record, and the parties’ arguments,
14   the Court declines to stay the action at this stage in the proceedings. Here, Stryker has
15   merely filed petitions requesting inter parties review with the PTAB. The PTAB has not
16   yet acted on the petitions for review, and it likely will not make a decision on the petitions
17   and whether to actually institute inter partes review for several months. (See Doc. No. 28-
18   1 at 4-5, 8 (explaining that the PTAB will issue its institution decisions on both petitions
19   by September 29, 2019).) In light of this, a stay of the action is not appropriate at this time.
20   Indeed, the majority of district courts “have postponed ruling on stay requests or have
21   denied stay requests when the PTAB has not yet acted on the petition for review.” Trover
22   Grp., Inc. v. Dedicated Micros USA, No. 2:13-CV-1047-WCB, 2015 WL 1069179, at *5
23   (E.D. Tex. Mar. 11, 2015) (Bryson, J.) (collecting cases); see also DiCon Fiberoptics, Inc.
24   v. Preciseley Microtechnology Corp., No. 15-CV-01362-BLF, 2015 WL 12859346, at *2
25   (N.D. Cal. Oct. 13, 2015) (“Until the PTAB makes a decision on whether to grant the IPR
26   petition, any argument about whether the IPR process will simplify issues in this litigation
27   is highly speculative. . . . [Thus,] [a]bsent unusual circumstances, . . . the filing of an IPR
28   request does not by itself simplify the issues in a case.”). Accordingly, the Court denies

                                                    3
                                                                                    18-cv-01799-H-WVG
 1   Stryker’s motions to stay.
 2                                             Conclusion
 3         For the reasons above, the Court denies Stryker’s motion to stay without prejudice
 4   to Stryker renewing the motion to stay if the PTAB grants the petition(s) and institutes inter
 5   partes review of the patent(s)-in-suit.
 6         IT IS SO ORDERED.
 7   DATED: May 7, 2019
 8
                                                   MARILYN L. HUFF, District Judge
 9                                                 UNITED STATES DISTRICT COURT
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   4
                                                                                  18-cv-01799-H-WVG
